DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Kumamoto (JP2015156266A, cited on IDS dated 09/15/2020, see also machine translation).
Regarding Claim 1, Kumamoto discloses a redox flow battery system (Kumamoto, Fig. 1, and General Description, as well as configuration of Embodiment 4, see [0094]-[0095]) comprising:
A cell “100” (RF battery) [0039] that performs charging and discharging between the cell and a power system “400” [0038];
A tank that stores an electrolyte supplied to the cell [0014];
A circulation pump [0014] that circulates the electrolyte between the cell and the tank [0014];
A power AC/DC converter “30a” [0048] disposed between the cell “100” and the power system “400” (Fig. 1, converter “30a” is between the cell(s) “100” and the power system “400”);
A charge/discharge control unit “10” [0039] that controls an operation of the power converter “30a” to control charge and discharge of the cell “100” [0039],
Wherein when the charge/discharge control unit “10” detects power failure in the power system, the charge/discharge control unit controls the power converter such that the power of the electrolyte remaining in the cell is supplied to the circulation pump [0094]-[0095]. 
Regarding Claim 4, Kumamoto discloses a method for operating a redox flow battery system (Kumamoto [0001], Fig. 1) that circulates an electrolyte to a cell “100” (RF battery) [0039] with a circulation pump [0014], 
and that operates with a charge/discharge control unit “10” [0039] that controls an operation of a power converter “30a” to control charge and discharge of the cell “100” [0039], a power AC/DC converter “30a” [0048] disposed between the cell “100” and a power system “400” (Fig. 1, converter “30a” is between the cell(s) “100” and power system “400”) to perform charge and discharge between the cell “100” and the power system “400” [0039],
Wherein during power failure in the power system [0014], the charge/discharge control unit restarts the power converter by switching to discharge mode [0084] with the power of the electrolyte remaining in the cell [0040] to resume circulation of the electrolyte by powering the circulation pump [0095], via the power converter “30a” thereby discharging from the cell to the power system “400” [0084]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kumamoto (JP2015156266A, cited on IDS dated 09/15/2020, see also machine translation), as applied to claim 4 above.
Regarding Claim 5, Kumamoto discloses all of the claim limitations as set forth above. Kumamoto further discloses wherein during a period with no power failure in the power system (normal operation), charging and discharging of the cell are performed [0049] such that there is at least one charging module having electrolyte remaining in the battery cell [0018], such that the remaining power is able to be supplied to other charge modules or to power the pump [0095], [0018] in order to maximize efficiency of remaining power in the event of pump stopping [0019]. However, Kumamoto does not explicitly disclose wherein the power of the electrolyte in the cell is not lower than power necessary for resuming circulation of the electrolyte by the circulation pump. 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the method of operating a redox flow battery of Kumamoto to include that during normal operation (no power failure) ensuring the power of the electrolyte in the cell is not lower than power necessary for resuming circulation of the electrolyte by the circulation pump in order to ensure smooth operation of the redox flow system while minimizing power loss.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kumamoto (JP2015156266A, cited on IDS dated 09/15/2020, see also machine translation), as applied to claim 1 above, and further in view of Itou et al., (JP2006012425A, cited on IDS dated 09/15/2020, see also machine translation) hereinafter Itou.
Regarding Claim 2, Kumamoto discloses all of the claim limitations as set forth above. Kumamoto discloses a flow path, pipes “108a”, “110a” [0046] connecting the circulation pump to the cell [0046] but does not disclose a valve provided on this pipe, wherein when circulation of the electrolyte is stopped, the control unit closes the valve to cause the electrolyte to remain in the cell. 
In a similar field of endeavor as it pertains to redox flow battery systems relevant to short term power failures (Itou [0001]), Itou teaches a similar redox flow battery system (Fig. 1) comprising a circulation pump “108”, “111” [0002] and a cell “100” [0002], comprising a valve [0029] provided in a pipe that extends from the cell to the electrolyte tank [0029], wherein when the circulation is stopped the electrolyte remains in the cell [0028]. While Itou does not explicitly disclose a valve being closed to keep the electrolyte in the tank, it is understood that the control unit would be able to open and close valves in order to get the desired result, in this case, keeping electrolyte in the cell. As such, float charging is possible when the power to the pump is stopped in standby state by keeping electrolyte in the cell [0006].
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the redox flow battery of Kumamoto to include a valve positioned in the pipe that extends from the circulation pump toward the cell as taught by Itou in order to keep the electrolyte in the cell when the circulation of the electrolyte is stopped. 
Regarding Claim 3, Kumamoto discloses all of the claim limitations as set forth above. Kumamoto does not disclose anything regarding where the tank is positioned regarding the liquid level of the electrolyte and the cell.
In a similar field of endeavor as it pertains to redox flow battery systems relevant to short term power failures (Itou [0001]), Itou teaches a similar redox flow battery system (Fig. 1) comprising a circulation pump “108”, “111” [0002] and a cell “100” [0002], and an electrolyte tank “101”, “102” [0002], wherein the tank is positioned such that a liquid level of the electrolyte stored in the tank is higher than an upper end of the cell [0028] but below the upper manifold [0029], such that the electrolyte stays in the cell but drains from the manifold thus decreasing loss due to shunt current [0028].
It would have been obvious to one having ordinary skill in the art at the time of filing to position the electrolyte tank of Kumamoto to be positioned such that a liquid level of the electrolyte stored in the tank is higher than an upper end of the cell as taught by Itou in order to keep electrolyte in the cell but drain it from the manifold during pump loss so as to minimize loss due to shunt current.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KIRSTEN B TYSL/Examiner, Art Unit 1722

/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721